--------------------------------------------------------------------------------

Exhibit 10.14
 
FOURTH AMENDMENT TO TREASURY SECURED
REVOLVING CREDIT AGREEMENT




THIS FOURTH AMENDMENT TO TREASURY SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made effective as of September 29, 2008, by and among NGP
CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the several
banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of August 31,
2006, as amended by that certain First Amendment to the Treasury Secured
Revolving Credit Agreement, effective as of August 31, 2006, by that certain
Second Amendment to Treasury Secured Revolving Credit Agreement, effective as of
October 18, 2007, and by that certain Third Amendment to Treasury Secured
Revolving Credit Agreement, effective as of March 13, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.             Amendments.
 
(a)           Section 1.1 of the Credit Agreement is hereby amended by:


(i) deleting the definitions of “APC”, “BNP Agreement”, “BNP Security
Agreement”, “BNP Subordination Agreement”, “Funding Agreement”, “Net Profits
Interest”, “SNPI”, “SNPI Payout” and “SNPI Purchase Price”;


(ii) inserting the definitions of “Permitted Senior Investment Participation”
and “Senior Investment Participation” in appropriate alphabetical order:


“Permitted Senior Investment Participation” shall mean any Senior Investment
Participation; provided that the aggregate outstanding principal or capital
amount of all Senior Investment Participations does not exceed $20,000,000 at
any one time outstanding.

 
 

--------------------------------------------------------------------------------

 

“Senior Investment Participation” shall mean any transfer or assignment of a
right or interest in any loan or other investment (other than any collateral
securing the Treasury Revolving Loans) owned by the Borrower or any of its
Subsidiaries which represents less than all of the Borrower’s or such
Subsidiary’s interest in such loan or other investment and which grants to the
holder thereof rights to receive payments in respect of such loan or other
investment or rights in respect to Liens or proceeds of collateral in respect of
such loan or other investment which rights are prior or senior to the retained
rights of the Borrower or such Subsidiary in such Investment.


(b)           Section 3.2 of the Credit Agreement is hereby amended by deleting
“and” at the end of subsection (c), replacing “.”with “;” at the end of
subsection (d), and adding the following new subsection (e):


“(e)         the Administrative Agent shall have received such other documents,
certificates or information as the Administrative Agent or the Required Lenders
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent or the Required Lenders.”


(c)           Section 7.2 of the Credit Agreement is hereby amended by deleting
the last two subsections thereof (which were designated subsection (h) and
incorrectly designated subsection (g)), and inserting the following subsection
(h) thereof:


“(h)         Liens created pursuant to or in respect of a Permitted Senior
Investment Participation.”


(d)           Section 7.5 of the Credit Agreement is hereby amended by
re-designating clause “(c)” as clause “(d)” and adding the following new clause
(c) immediately following clause (b):


“, (c) Permitted Senior Investment Participations”.


(e)           Section 7.7 of the Credit Agreement is hereby amended by replacing
the existing clause (iii) of the proviso to such section with the following new
clause (iii):


“(iii) the foregoing shall not apply to restrictions and conditions contained in
a Permitted Senior Investment Participation.”
 
2.             Intentionally Omitted.


3.             Conditions to Effectiveness of this Amendment.  Notwithstanding
any other provision of this Amendment and without affecting in any manner the
rights of the Lenders hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) reimbursement
or payment of its costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), (ii) executed
counterparts to this Amendment from the Borrower, each of the Subsidiary
Guarantors and the Lenders, and (iii) duly executed counterparts of the Third
Amendment to Amended and Restated Revolving Credit Agreement, made effective as
of September 29, 2008, by and among Borrower, Lenders and the Administrative
Agent, executed by each party thereto.

 
 

--------------------------------------------------------------------------------

 

4.             Representations and Warranties.  To induce the Lenders and the
Administrative Agent to enter into this Amendment, Borrower hereby represents
and warrants to the Lenders and the Administrative Agent that:


(a)           The execution, delivery and performance by Borrower of this
Amendment (i) is within Borrower’s power and authority; (ii) has been duly
authorized by all necessary corporate and shareholder action; (iii) is not in
contravention of any provision of Borrower’s certificate of incorporation or
bylaws or other organizational documents; (iv) does not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) does not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which Borrower or any of its
Subsidiaries is a party or by which Borrower or any such Subsidiary or any of
their respective property is bound; (vi) does not result in the creation or
imposition of any Lien upon any of the property of Borrower or any of its
Subsidiaries; and (vii) does not require the consent or approval of any
Governmental Authority;


(b)           This Amendment has been duly executed and delivered for the
benefit of the Lenders on behalf of Borrower and constitutes a legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general and by general principals of equity; and


(c)           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.


5.             Reaffirmations and Acknowledgments.


(a)           Reaffirmation of Subsidiary Guaranty.  Each Subsidiary Guarantor
consents to the execution and delivery by the Borrower of this Amendment and
jointly and severally ratifies and confirms the terms of the Subsidiary
Guarantee Agreement with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Subsidiary Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Subsidiary Guarantee
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its
terms.  Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of the Subsidiary Guarantors
under the Subsidiary Guarantee Agreement.

 
 

--------------------------------------------------------------------------------

 

(b)           Acknowledgment of Perfection of Security Interest. Borrower and
each Subsidiary Guarantor hereby acknowledges and confirms that, as of the date
hereof, the security interests and liens granted to the Administrative Agent and
the Lenders under the Credit Agreement and the other Loan Documents are in full
force and effect, are properly perfected and are enforceable in accordance with
the terms of the Credit Agreement and the other Loan Documents.


6.             Effect of Amendment.  Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.  This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.


7.             Governing Law.   This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.


8.             No Novation.  This Amendment is not intended by the parties to
be, and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.


9.             Costs and Expenses.  The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel
for the Administrative Agent with respect thereto.


10.           Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.


11.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


12.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.


[Signature Pages To Follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Subsidiary Guarantors,
by their respective authorized officers as of the day and year first above
written.



 
BORROWER:
       
NGP CAPITAL RESOURCES COMPANY
             
By:
     
Name:
   
Title:
       
SUBSIDIARY GUARANTORS:
       
NGPC FUNDING GP, LLC
             
By:
     
Name:
   
Title:
             
NGPC FUNDING, LP
 
By:
NGPC Funding GP, LLC
   
Its general partner
             
By:
     
Name:
   
Title:
             
NGPC ASSET HOLDINGS GP, LLC
           
 
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
NGPC ASSET HOLDINGS, LP
 
By:
NGPC Asset Holdings GP, LLC
   
Its general partner
             
By:
     
Name:
   
Title:
       
NGPC NEVADA, LLC
             
By:
     
Name:
   
Title:
       
NGPC ASSET HOLDINGS III, LP
             
By:
     
Name:
   
Title:
       
NGPC HOLDINGS IV, LP
             
By:
     
Name:
   
Title:


 
 

--------------------------------------------------------------------------------

 



 
LENDERS:
       
SUNTRUST BANK, individually and as Administrative Agent and as a Lender
             
By:
   
Name: 
   
Title: 
 


 
 

--------------------------------------------------------------------------------

 



 
COMMERZBANK, AG
       
By:
   
 
Name:  Andrew Campbell
 
 
Title:  Senior Vice president
             
By:
   
 
Name:  Janet Lee
 
 
Title:  Assistant Treasurer


 
 

--------------------------------------------------------------------------------

 



 
LANDESBANK BADEN-WÜRTTEMBERG
       
By:
   
 
Name:  Simone Ehmann
 
 
Title:  Vice President
       
By:
   
 
Name:  Konrad Kestering
 
 
Title:  Assistant Vice President


 
 

--------------------------------------------------------------------------------

 



 
BRANCH BANK AND TRUST COMPANY
       
By:
   
 
Name:  Greg Drabik
 
 
Title:  Vice President


 
 

--------------------------------------------------------------------------------

 



 
AMERICAN NATIONAL BANK
       
By:
   
 
Name:  GARY W. VICK
 
 
Title:  Senior Vice President


 

--------------------------------------------------------------------------------